188 Pa. Superior Ct. 586 (1959)
Polis, Appellant,
v.
Fratkin.
Superior Court of Pennsylvania.
Argued September 12, 1958.
March 18, 1959.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
Charles Polis, for appellant, in propria persona.
Melvin Lashner, with him Miller, Adelman & Lavine, for appellees.
*587 OPINION BY WOODSIDE, J., March 18, 1959:
This is a replevin action which, with another replevin action brought by the defendant in this action against the plaintiff, grew out of services rendered by a firm of accountants to a firm of lawyers. Each firm is seeking the return of papers allegedly belonging to the other firm, and each asks a money verdict against the other. These matters should be disposed of at a pretrial conference where professional men of the type here involved would be able to discuss their differences intelligently, and, under the supervision of the judge, arrive at a just solution of the controversy without resorting to prolonged litigation hardly merited by the circumstances of this case.
The matter now before us, which could only partially dispose of the controversy, was properly decided by the court below.
The order is affirmed on the opinion of Judge BOYLE for the court below, which is published in 16 Pa. D. & C. 2d 298.